Order entered June 10, 2021




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-21-00281-CV

            UNION PACIFIC RAILROAD COMPANY, Appellant

                                        V.

             RUTH ANN ADAMS-TAYLOR, ET AL., Appellees

                   On Appeal from the 269th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2020-83850

                                     ORDER

      Before the Court is appellees’ June 9, 2021 first motion for extension of time

to file their brief. Because this is an accelerated appeal, we GRANT the motion to

the extent that we ORDER the brief be filed no later than June 29, 2021.


                                             /s/   KEN MOLBERG
                                                   JUSTICE